         Case 1:16-cv-00083-BLW Document 223 Filed 03/16/20 Page 1 of 7




Laurence J. (“Laird”) Lucas (ISB # 4733)
llucas@advocateswest.org
Sarah Stellberg (ISB #10538)
sstellberg@advocateswest.org
Todd C. Tucci (ISB # 6526)
ttucci@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)

Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT,
 et al.,                                           Case No. 1:16-cv-00083-BLW

        Plaintiffs,                                JOINT MOTION TO AMEND
                                                   LITIGATION PLAN
        v.

 DAVID BERNHARDT, Secretary of
 Interior; JOSEPH R. BALASH,*
 Assistant Secretary of Interior;
 BUREAU OF LAND
 MANAGEMENT; and U.S. FOREST
 SERVICE,

        Defendants.

* Official Defendant automatically substituted
per Fed. R. Civ. P. 25(d)

       Plaintiffs and Federal Defendants, by and through their undersigned counsel of record,

hereby move to amend the litigation plan in this case. Counsel for the Federal Defendants has

conferred with counsel for Defendant-Intervenors and is advised that they do not oppose this

motion. In support of this motion, the Parties state as follows:




JOINT MOTION TO AMEND LITIGATION PLAN -- 1
         Case 1:16-cv-00083-BLW Document 223 Filed 03/16/20 Page 2 of 7




       (a)     On October 16, 2019, this Court issued a preliminary injunction suspending

implementation of the BLM’s 2019 Greater Sage-Grouse Plan Amendments for Idaho,

Wyoming, Colorado, Utah, Nevada/Northeastern California, and Oregon. ECF No. 189.

       (b)     On December 13, 2019, the parties submitted a Joint Proposed Litigation Plan.

See ECF No. 192. The Plan proposed that the parties resolve all claims in Plaintiffs’ First

Supplemental Complaint through a single round of summary judgment briefing, beginning on

April 2, 2020. The Court has not yet entered a Case Management Order approving this proposed

schedule but the parties have been proceeding according to its terms.

       (c)     On February 21, 2020, in response to the Court’s Preliminary Injunction Order,

the Bureau of Land Management published six draft Supplemental Environmental Impact

Statements (SEISs) to “supplement and clarify” the NEPA analysis BLM relied on in approving

its 2019 Sage Grouse Plan Amendments. See, e.g., Notice of Availability of the Idaho Draft

Supplemental Environmental Impact Statement for Greater Sage-Grouse Conservation, 80 Fed.

Reg. 10185 (Feb. 21, 2020).

       (d)     The 45-day public comment period on the draft SEISs will close on April 6, 2020.

BLM anticipates that it will complete the SEIS process by early summer.

       (e)     The outcome of this SEIS process may impact Plaintiffs’ claims concerning the

2019 Sage-Grouse Plan Amendments. Accordingly, to conserve litigant and judicial resources,

the parties propose to defer briefing on those claims until the SEIS process is complete.

       (f)     The parties also propose to defer briefing on Plaintiffs’ claim regarding

compensatory mitigation (Sixth Supplemental Claim for Relief) given the overlap between this

issue and the 2019 Plan Amendments. Briefing on these claims can proceed on a coordinated

schedule once the SEIS process is complete.




JOINT MOTION TO AMEND LITIGATION PLAN -- 2
           Case 1:16-cv-00083-BLW Document 223 Filed 03/16/20 Page 3 of 7




       (g)     The parties propose to resolve Plaintiffs’ challenge to the SFA Mineral

Withdrawal Cancellation (Fifth Supplemental Claim for Relief) according to the current briefing

schedule. This claim is distinct from the remaining issues and will not be impacted by the SEIS

process.

       (h)     Dividing the case in this fashion will render the briefing more manageable, avoid

undue prejudice to Plaintiffs, and promote a more timely resolution of this case.

       (i)     Counsel have also been in communication about the adequacy of the

Administrative Record produced on January 31, 2020. The Parties’ Joint Proposed Litigation

Plan set a deadline of March 1, 2020 for any motion challenging the adequacy of the

Administrative Records, a deadline this Court recently extended to March 13, 2020 to

accommodate the parties’ ongoing negotiations. See ECF No. 222. Since that time, Federal

Defendants have agreed to submit several batches of missing Administrative Record materials.

Plaintiffs received the first set of documents, pertaining to the Sagebrush Focal Area Mineral

Withdrawal Cancellation, on March 16, 2020. The parties are still conferring about a production

deadline for the remaining missing documents. To allow counsel sufficient time to review these

documents and determine whether their objections have been resolved, a further extension of the

deadline for Administrative Record motions is warranted.

       (j)     Accordingly, the parties propose to amend their existing Joint Proposed Litigation

Plan (ECF No. 192) as follows:

               1.     The deadline for any motion challenging the adequacy of the

                      Administrative Record for the Sagebrush Focal Area Mineral Withdrawal

                      Cancellation shall be March 27, 2020. The deadline for any motion

                      challenging the adequacy of the remainder of the Administrative Record




JOINT MOTION TO AMEND LITIGATION PLAN -- 3
     Case 1:16-cv-00083-BLW Document 223 Filed 03/16/20 Page 4 of 7




                  shall be 28 days after the government’s production of the remaining

                  missing documents.

          2.      The section entitled “SUMMARY JUDGMENT BRIEFING” shall be

                  replaced with the following:


          SUMMARY JUDGMENT BRIEFING:

          The parties propose to continue to stay adjudication of the 2015 Sage Grouse
          Plans challenged in the original Complaint, until the claims in Plaintiffs’ First
          Supplemental Complaint are resolved on summary judgment.

          The parties propose to brief the claims in Plaintiffs’ First Supplemental Complaint
          in two phases. Phase One will resolve Plaintiffs’ challenge to the Sagebrush Focal
          Area (SFA) Mineral Withdrawal Cancellation (Fifth Supplemental Claim for
          Relief). Phase Two will resolve Plaintiffs’ challenge to the 2019 BLM Plan
          Amendments and revised compensatory mitigation policy (First, Second, Third,
          Fourth, and Sixth Supplemental Claims for Relief).

          Phase One Briefing Schedule:


               o April 2, 2020: Deadline for Plaintiffs to file their opening summary
                 judgment motion and briefing (30 pages);

               o May 15, 2020: Deadline for Federal Defendants to file their cross-motion
                 for summary judgment and combined opening/response brief (30 pages);

               o May 29, 2020: Deadline for Intervenor-Defendants to file their joint
                 response brief and any cross-motions for summary judgment. In
                 accordance with the Court’s orders on intervention, ECF Nos. 84, 134,
                 135, Intervenors shall file joint briefs with any other Intervenors with
                 which they share a common interest; and Intervenors’ briefs shall be
                 limited to issues not addressed in Federal Defendants briefings. The
                 Intervenors may file no more than 5 briefs total, each with a page limit of
                 6 pages. Intervenors may decide to file fewer than 5 briefs but their total
                 page limit shall remain 30 pages.

               o June 26, 2020: Deadline for Plaintiffs to file their combined summary
                 judgment response/reply brief (20 pages).

               o July 17, 2020: Deadline for Federal Defendants to file their summary
                 judgment reply brief (20 pages).



JOINT MOTION TO AMEND LITIGATION PLAN -- 4
        Case 1:16-cv-00083-BLW Document 223 Filed 03/16/20 Page 5 of 7




                  o July 31, 2020: Deadline for Intervenor-Defendants to file their summary
                    judgment reply brief(s). Intervenors may file no more than 5 briefs total,
                    each with a page limit of 4 pages. Intervenors may decide to file fewer
                    than 5 briefs but their total page limit shall remain 20 pages.

                  o The Court is requested to set oral argument on the summary judgment
                    motions as soon as the Court’s calendar allows following completion of
                    briefing.

                  o All page limits apply to substantive pages, not case captions, tables of
                    contents, tables of authorities, signature blocks, or certificates of service.

                  Phase Two Briefing Schedule:

                  The parties will confer and propose a briefing schedule for Phase Two within
                  15 days of BLM’s completion of the SEIS process.

                  Defendants will file the Administrative Record for the SEISs no later than 60
                  days following the completion of that process.




Dated this 16th day of March, 2020.

                                             Respectfully submitted,

                                             /s/ Sarah Stellberg
                                             Laurence (“Laird”) J. Lucas (ISB # 4733)
                                             Todd C. Tucci (ISB # 6526)
                                             Talasi B. Brooks (ISB #9712)
                                             Sarah Stellberg (ISB #10538)
                                             ADVOCATES FOR THE WEST
                                             P.O. Box 1612
                                             Boise, ID 83701
                                             (208) 342-7024; Fax: (208) 342-8286

                                             Attorneys for Plaintiffs

                                             BART M. DAVIS, Idaho Bar No. 2696
                                             United States Attorney

                                             CHRISTINE G. ENGLAND, California Bar No.
                                             261501
                                             Assistant United States Attorney



JOINT MOTION TO AMEND LITIGATION PLAN -- 5
     Case 1:16-cv-00083-BLW Document 223 Filed 03/16/20 Page 6 of 7




                                 District of Idaho
                                 Washington Group Plaza IV 800 East Park
                                 Boulevard, Suite 600 Boise, Id 83712-7788 Tel:
                                 (208) 334-1211; Fax: (208) 334-1414 Email:
                                 Christine.England@usdoj.gov

                                 JEAN E. WILLIAMS
                                 Deputy Assistant Attorney General

                                 /s/ Luke Hajek
                                 LUTHER L. HAJEK
                                 BARCLAY T. SAMFORD
                                 U.S. Department of Justice
                                 Environment and Natural Resources Division
                                 Natural Resources Section
                                 999 18th Street, South Terrace, Suite 370
                                 Denver, CO 80202
                                 Tel: (303) 844-1376; Fax: (303) 844-1350
                                 E-mail: luke.hajek@usdoj.gov
                                 clay.samford@usdoj.gov

                                 Attorneys for Defendants




JOINT MOTION TO AMEND LITIGATION PLAN -- 6
        Case 1:16-cv-00083-BLW Document 223 Filed 03/16/20 Page 7 of 7




                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on March 16, 2020, I electronically filed the foregoing JOINT
MOTION TO AMEND LITIGATION PLAN through the CM/ECF system, which sent a Notice
of Electronic Filing (NEF) to the following persons:

Luther L. Hajek                     Erik Edward Petersen          Steven W. Strack
luke.hajek@usdoj.gov                erik.petersen@wyo.gov         steve.strack@ag.idaho.gov
Barclay T. Samford                  James Kaste                   Erika E. Malmen
clay.samford@usdoj.gov              James.kasted@wyo.gov          Emalmen@perkinscoie.com
Christine Gealy England             Paul A. Turcke                Brian Wonderlich
christine.england@usdoj.gov         pat@msbtlaw.com               Brian.wonderlich@gov.idaho.gov
                                                                  Samuel J. Eaton
Counsel for Federal Defendants      Counsel for Intervenor-       Sam.eaton@gov.idaho.gov
                                    Defendant State of Wyoming
Bret A. Sumner                                                    Counsel for Intervenor-
bsumner@bwenergylaw.com             Laurence M. Bogert            Defendants Idaho State
Malinda Morain                      mbogert@parsonsbehle.com      Legislature, Idaho Governor
mmorain@bwenergylaw.com             William Gerry Myers III       Brad Little
Paul A. Turcke                      wmyers@hollandhart.com
pat@msbtlaw.com                                                   Andrew J. Pieper
Cherese De’Dominiq McLain           Counsel for Amicus State of   andrew.pieper@stoel.com
cdm@msbtlaw.com                     Utah, Governor Gary R.        Beth S. Ginsberg
                                    Herbert, and School and       bsginsberg@stoel.com
Counsel for Intervenor-Defendant    Inst. Trust Lands Admin.      Kevin J. Beaton
Western Energy Alliance                                           kjbeaton@stoel.com
                                    David C. McDonald             Jason T. Morgan
Caroline Lobdell                    dmcdonald@mslegal.org         jason.morgan@stoel.com
clobdell@wrlegal.org                John L. Runft
Candice M. McHugh                   jrunft@runftsteele.com        Counsel for Intervenors-
cmchugh@mchughbromnley.com                                        Defendants Idaho Power
Christopher Michael Bromley         Counsel for Intervenor-       Company and Pacificorp
cbromley@mchughbromley.com          Defendants Wyoming
                                    Stockgrowers Association      Matthew A Nykiel
Counsel for Intervenor-Defendants   and Petroleum Association     Idaho Conservation League
National Cattlemen’s Beef           of Wyoming                    PO Box 2308
Association and Public Lands                                      Sandpoint, ID 83864
Council                                                           208-265-9565
                                                                  mnykiel@idahoconservation.org

                                                                  Counsel for Amicus Idaho
                                                                  Conservation League


                                                  /s/ Sarah K. Stellberg .
                                                  ADVOCATES FOR THE WEST



JOINT MOTION TO AMEND LITIGATION PLAN -- 7
